Citation Nr: 1142782	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of legal entitlement to VA disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter-in-law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant served in the military of the Republic of the Philippines.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the RO in Manila, the Republic of the Philippines.

The appellant presented testimony through a translator at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO, in July 2009.  A transcript of the hearing is associated with the claims file.

In October 2009, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed May 1991 decision, the RO denied legal entitlement to VA disability benefits. 

2.  The evidence associated with the claims file subsequent to the May 1991 decision is either cumulative or redundant of evidence previously of record, or to the extent that it relates to an unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening of legal entitlement to VA disability benefits are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on a finding of the National Personnel Records Center (NPRC) regarding the appellant's service.  The appellant has been notified numerous times of the basis of the denial of his claim, i.e., that the NPRC has reported that he has no service as a member of the Philippine Commonwealth Army, including the recognized Guerillas, in the service of the United States Armed Forces.  As there is no factual dispute, the VCAA is inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (CAVC) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In this case, the October 2007 notice letter advised the appellant that, if his claim had been previously denied, he needed to submit new and material evidence to change the prior decision.  The notice also advised the appellant what "new" evidence was, and that "material" evidence should relate to an unestablished fact necessary to substantiate the claim.  

The October 2007 letter did not explicitly address the basis of the prior denial.  Nevertheless, there is no prejudice in this case as the basis for the prior denial was that the appellant did not have qualifying service, and he has been informed numerous times that he must provide evidence that pertains to this fact, and has shown that he has actual knowledge of what is required to reopen his claim and establish eligibility for VA disability benefits.  The appellant has submitted documents which he refers to as "service records" that include an Affidavit for Philippine Army Personnel and an AGNR2, Certificate from the Office of the Adjutant General of the Armed Forces of the Philippines, which the appellant believes, albeit mistakenly, shows qualifying service for VA benefits.  On his claim form, under the request for "branch of service," the appellant wrote that his service was under "USAFFE" (United States Armed Forces, Far East).  Moreover, the RO has resubmitted his information to NPRC on several occasions, in November 2007, April 2008, January 2010, and May 2011.  At the Board personal hearing in July 2009, the appellant was asked to explain what type service he had during World War II.  The appellant testified regarding his years of service from 1941 to 1946, his military occupational specialty, that he served with the guerilla forces in a particular province, sustained a gunshot wound to the head, was captured, was sent to an a hospital occupied by the Japanese Army, escaped from the hospital, and was a colonel of the Army of the Philippines.

In addition, the Veteran has consistently submitted medical information about disabilities that he asserts were sustained during service.  Accordingly, while a single letter did not contain the notice contemplated by Kent, the appellant has been provided such notice numerous times, has had ample opportunity to provide the necessary evidence, and has submitted documents and statements indicating actual knowledge of what is required to substantiate a claim of legal entitlement to VA disability benefits.

The Board's remand in October 2009 was for purpose of having the RO contact the NPRC and make a new request for verification of the appellant's service, and to provide NPRC copies of all relevant evidence regarding the appellant's claimed service pursuant to Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  This was accomplished most recently in May 2011.  This action substantially complies with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Application to Reopen

The RO initially denied a claim for service connection for gunshot wounds of the head and left arm May 1991 decision.  At the time of the May 1991 decision, the evidence of record consisted of a December 1972 report from the Philippine Adjutant General's Office certifying that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The record also contained a certification from the Philippine Department of National Defense, an Affidavit of Military Service, a certification from the Philippine Veterans Affairs Office, and several affidavits of acquaintances of the appellant.  As the appellant did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2011)), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Here, the documents received since the May 1991 denial of the claim are not official service department records but documents from the government of the Philippines.  Accordingly, reconsideration under 38 C.F.R. § 3.156(c) is not warranted.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  Here, no evidence was received within a year of the May 1991 denial.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim before the claim can be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In October 2007, the appellant applied to have the previously denied claim reopened.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the May 1991 decision includes a certification of April 2007 from the Philippine Adjutant General's Office that the appellant served as a Private in the Hq & Hq Co, 1st Bn 53 Inf.  The record also contains additional written assertions and hearing testimony from the appellant.  Also added to the claims file since May 1991 are certifications from the NPRC in November 2007, April 2008, January 2010, and May 2011 that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

Some of this evidence consists of duplicate copies of previously submitted records.  Such evidence is cumulative and redundant of evidence previously of record.  The remaining additional evidence has proven through repeated recertification attempts to be nonprobative of qualifying service; therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has not been received or identified.  

The appellant testified that he served first as a machine gunner with the guerillas in the province of Garrison where he sustained a gunshot wound in the head, and then in the province of Albi, where he served as a colonel of the Army of Philippines.  The appellant contends that he was wounded in action, and he has identified clinical records relating to treatment for his wounds.  Such evidence could not reasonably be expected to aid in substantiating his claim, as, even presumed to be true, it does not relate to the one crucial unestablished fact, i.e., that he had the requisite service for VA benefits.  

The Board also notes that the fact of the appellant's wartime service is not in doubt; however, the NPRC has certified that the appellant did not have the requisite service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).

Under these circumstances, the Board must find that new and material evidence to reopen legal entitlement to VA disability benefits has not been received.  As such, the May 1991 decision remains final, and the appeal must be denied.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Reopening of legal entitlement to VA disability benefits is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


